Title: To George Washington from David Meade Randolph, 18 November 1795
From: Randolph, David Meade
To: Washington, George


          
            Dear Sir,
            Baltimore 18th November 1795
          
          Upon examination I have found the horse of Capt. Barney to fall greatly short of expectation. My continued indisposition and considerable fatigue rendered it impossible for me to mount him—his qualities therefore, are yet undiscovered—the person who paraded him had so fretted him, that he cou’d only be moved in a pace—I have seen him trot well in the Stage—there is a similarity of form in the hind parts, to those of old Wag; and I conceive it probable, that with care, he might be made to go nearly as well. But the price seems to forbid a trial—three hundred dollars! At one half the price I shou’d not hesitate to have bought him. His head and eyes are extremely bad—his neck not good—his height 15 hands & an inch—age, eight next Spring—highh spirited—Capt. Barney has promised to wait on you with him in some short time.
          
          Under the persuasion that you will not in any short time be otherwise accommodated, I shall not omit an opportunity shou’d any one occur for replacing Wag. I am with perfect esteem and respect your Obliged Hume Servant
          
            D. M. Randolph
          
        